Case 2:18-cv-03353-ADS-ARL Document 20 Filed 03/04/19 Page 1 of 3 PageID #: 333



 Jeanne M. Weisneck, Esq.
 EDNY #JW4815
 Law Office of Jeanne M. Weisneck
 485 Central Park West, Ste 3A
 New York, New York 10025
 (917) 651-7232 (Tel)
 (646) 370-4727 (Fax)
 jweisneck.esq@gmail.com
 Attorney for Defendants Nick Youngson and RM Media, Ltd.

                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

  MEYER, SUOZZI, ENGLISH & KLEIN,
  P.C.,

         Plaintiff,

  v.
                                                      Case No. 2:18-cv-03353-ADS-ARL
  MATHEW K. HIGBEE, Esq.,
  NICK YOUNGSON,
  RM MEDIA, LTD., &
  HIGBEE & ASSOCIATES,

        Defendants.




                           AMENDED NOTICE OF APPEARANCE

                Amended Notice is hereby given that attorney Jeanne M. Weisneck, Esq. is

 making a limited appearance on behalf of Defendants Nick Youngson and RM Media, Ltd for the

 purpose of filing a Motion to Vacate the Certificate of Default and to Quash Service of Process.

 Neither Defendant is waiving its objection to personal jurisdiction. Please disregard the earlier

 general Notice of Appearance inadvertently filed by my office.

        Dated: March 4, 2019                   LAW OFFICE OF JEANNE M. WEISNECK




                                                  1
Case 2:18-cv-03353-ADS-ARL Document 20 Filed 03/04/19 Page 2 of 3 PageID #: 334



                                    /s/ Jeanne M. Weisneck
                                    Jeanne M. Weisneck, Esq.
                                    EDNY #JW 4815
                                    485 Central Park West, Ste 3A
                                    New York, New York 10025
                                    (917) 651-7232 (Tel)
                                    (646) 370-4727 (Fax)
                                    jweisneck.esq@gmail.com
                                    Attorney for Defendants Nick Youngson and RM
                                    Media, Ltd.




                                      2
Case 2:18-cv-03353-ADS-ARL Document 20 Filed 03/04/19 Page 3 of 3 PageID #: 335



                                  CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
 electronically filing with the Clerk of the Court using CM/ECF on this 4th day of March, 2019,
 on all counsel or parties of record on the service list below.


                                                        /s/ Jeanne M. Weisneck
                                                        Jeanne M. Weisneck, Esq.



                                          SERVICE LIST
 Kevin Schlosser
 MEYER, SUOZZI, ENGLISH & KLEIN, P.C.
 990 Stewart Avenue, Suite 300
 Garden City, New York 11530
 kschlosser@msek.com




                                                   3
